Citation Nr: 0909405	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected residuals of Hepatitis B infection.  

2.  Entitlement to a compensable rating for the service-
connected sarcoid iritis/uveitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1973 to 
November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

In March 2006 the Veteran submitted a private examination 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The service-connected Hepatitis B is shown to productive 
of a disability picture that more nearly approximates that of 
chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  

3.  The service-connected sarcoid iritis and uveitis are not 
shown to be manifested by inflammation or other active 
symptoms or productive of residual impairment of central or 
field visual acuity.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating, 
but not higher for the service-connected residuals of 
Hepatitis B infection are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.114 including Diagnostic Code 
7345 (2008).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected sarcoid iritis/uveitis are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.84a 
including Diagnostic Codes 6000, 6003 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the August 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2006 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in April 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.

The Board is aware that the March 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
April 2005 VA examinations involved studies that paralleled 
the relevant diagnostic criteria.  

These studies, as well as the Veteran's access to his VA 
examination reports (indicated in his representative's April 
2006 and February 2009 statements, as the claims file had 
been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Moreover, as the Veteran discussed his service-connected 
disabilities in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

For these reasons, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in April 2005.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disabilities of residuals of 
Hepatitis B infection and sarcoid iritis/uveitis. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 


Service-connected residuals of Hepatitis B infection

The August 2005 RO rating decision continued the Veteran's 
noncompensable rating for his service-connected residuals of 
Hepatitis B infection.  The Veteran was granted a 
noncompensable rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7345. 

Diagnostic Code 7345 provides ratings for chronic liver 
disease without cirrhosis, including Hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, and 
drug-induced hepatitis, but excludes bile duct disorders and 
hepatitis C.  Chronic liver disease that is nonsymptomatic is 
rated noncompensably (0 percent) disabling.  

Chronic liver disease with intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at  
least one week, but less than two weeks, during the past 12-
month period, is rated 10 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period, is rated 40 percent disabling.  

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.  

Chronic liver disease with near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain), is 
rated 100 percent disabling.  38 C.F.R. § 4.114.  

Note (1) to Diagnostic Code 7345 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  (See 38 
C.F.R. § 4.14).  

Note (2) provides that, for purposes of rating conditions 
under Diagnostic Code 7345, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  

Note (3) provides that hepatitis B infection must be 
confirmed by serologic testing in order to rate it under 
Diagnostic Code 7345.  38 C.F.R. § 4.114.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  

At the April 2005 VA examination, the Veteran reported having 
sharp pain in his abdomen that felt like a knot in the right 
lower quadrant and occurred 3 to 4 times a week.  His pain 
was a 6-7 out of 10 and lasted for 15 to 20 minutes.  There 
were no flares, precipitating factors or alleviating factors.  
He denied having nausea, vomiting, hematemesis, weight 
changes, melena, tenderness with palpation, decreased muscle 
strength, muscle wasting, ascities, colic, fever, distention, 
depression, weakness or steatorrhea.  

The VA examiner stated that the laboratory studies indicated 
no current Hepatitis B infection.  There was a mildly 
elevated total bilirubin and alanine aminortrans, but not 
enough to indicate significant liver involvement. 

The Veteran submitted a March 2006 private physician 
examination where it was noted that the Hepatitis B was in 
remission and fatigue.  

After a careful review of the VA treatment records, the VA 
examination report, and private medical statement, the Board 
finds that the service-connected residuals of Hepatitis B 
infection is productive of a disability picture that more 
closely resembles the criteria warranting a 10 percent rating 
in this case.  There is some evidence of incapacitating 
episodes including recurrent right upper quadrant pain, as 
well as elevated laboratory values suggesting some residual 
liver damage.  

Therefore, on this record, the Board finds that an increased 
rating of 10 percent for the service-connected residuals of 
Hepatitis B infection is warranted.  


B. Service-connected sarcoid iritis/uveitis

The August 2005 RO rating decision continued the Veteran's 
noncompensable rating for his service-connected sarcoid 
iritis/uveitis.  The Board notes that eye disorders are rated 
under 38 C.F.R. § 4.84a Diagnostic Codes 6000 through 6092.  

Uveitis is found under 38 C.F.R. § 4.84a, Diagnostic Code 
6000, and iritis is found under Diagnostic Code 6003.  
Specific diseases of the eye listed under Diagnostic Codes 
6000-6009 are rated pursuant to the rating criteria of 
Diagnostic Code 6009, unhealed injuries of the eye.  
According to the criteria, the disability, in chronic form, 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent. 38 C.F.R. § 
4.84a, Diagnostic Codes 6000-6009 (2008).  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75 (2008).  

A compensable rating for loss of visual acuity requires that 
corrected vision at least be 20/40 in one eye and 20/50 in 
the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2008).  The gradation in the ratings increase in 10-percent 
increments according to the levels of vision impairment with 
the greatest award of 100 percent assignable for vision 
acuity of 5/200 in each eye.  See 38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078 (2008).  

At the Veteran's April 2005 VA examination, he reported a 
history of sarcoidosis and that his vision was blurry in the 
right eye.  On examination, his visual acuity without 
correction was 20/40 in the right eye and 20/20 in the left 
eye.  A slit lamp examination was performed and the lids and 
lashes were clean in both eye and so were the conjunctiva and 
cornea.  The irises were normal.  The anterior chambers were 
quiet and deep with no cell or flare noted in either eye and 
the lenses were clear in both eyes.  

The macula, vessels, optic nerve head, and periphery were 
within normal limits in both eyes.  There was no 
neovascularization of the disks or elsewhere in either eye.  
The VA examiner diagnosed him with history of sarcoidosis 
with no active iritis.  

The Veteran submitted a private examination in March 2006 
that showed the pupils were equal and reactive to light and 
accommodation.  The extraocular muscles were intact and the 
conjunctive were clear.  The fundus was not adequately 
visualized in the left eye and the fundus on the right eye 
was unremarkable.  There was an immature cataract forming on 
the right eye.  The uncorrected and corrected visual acuity 
was 20/50 on the left eye, 20/30 on the right eye, and 20/30 
both eyes.  He was diagnosed with bilateral cataracts.  

Based on the evidence above, the Board finds that the 
schedular criteria for the assignment of a compensable rating 
are not met.  Specifically, there is no evidence that the 
Veteran has inflammation or any other current active symptoms 
of iritis or uveitis whatsoever.  

In addition, the Veteran does not warrant a compensable 
rating for loss of visual acuity since his is not manifested 
by corrected vision at least 20/40 in one eye and 20/50 in 
the other.  

The Board accordingly finds that a compensable rating is not 
warranted for the service-connected sarcoid iritis/uveitis. 


ORDER

An increased rating of 10 percent, but no more for the 
service-connected residuals of Hepatitis B infection is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits  

A compensable rating for the service-connected sarcoid 
iritis/uveitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


